DETAILED ACTION
Drawings
The drawings were received on 10/20/21; these drawings overcome the previous objections. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 9/29/21 was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
Claim Objections
Claim 4 is objected to because of the following informalities:  
Newly amended claim 4 appears to accidentally repeat amended claim 3 and does not contain any of the original language of original claim 4 with the appropriate strikethroughs as is required in an amendment. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-14 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1: (ii) has been amended to recite “wherein an area of the half lid is half of an area of the base unit”; however, while applicant has support for “the half lid has an area about half the area of the base unit” [0074] applicant does not have support to claim that the half lid has an area of exactly half the area of the base unit as currently presented, this is new matter. (iii) was amended to recite “an area of the mirror lid is the same as the area of the base unit”; however, while applicant has support for “the mirror lid has an area that is substantially the same as the area of the base unit” [0076], the disclosure does not have support for these areas to be identical as currently claimed, this is new matter. Clarification or correction is requested.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14: recites “wherein one or more surfaces…are provided with a finish onto which graphical images are printed”; however, this language is confusing and unclear. Is the claim requiring printing or a specific type of material or both? If it is requiring a specific material, what materials are excluded or included by the language “a finish”? Clarification or correction is requested.  
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 4 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 3. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeLaforcade (US 20030010351) in view of Levine (US 2283815).
Claim 1: DeLaforcade discloses a flip-lid mirror cosmetic product package (100, Fig 1) including: a base unit (104) including a tray having a plurality of cosmetic products (106 & 108 & 117+119) disposed spatially in an array on the tray, the base unit having a second rear elongate side along which a mirror lid (102) is pivotally attached via a hinge (see Fig 3) and a first opposite elongate front side with an upper edge to which a half-lid (122) is pivotally attached (see Fig 3) between the half-lid and the base unit is an accommodation gap (see Figs 1 & 3) and the mirror lid is accommodated within the accommodation gap when the package is closed (see Fig 1). When the package is opened, a bottom edge of the mirror lid abuts the second elongate side to maintain the mirror lid in a tilted open pivoted angle (see Fig 3). When the lids are in a closed state, the mirror lid lies adjacent to the tray (see Figs 1 & 3 & 5B) so that the half lid overlays an externally facing surface of the mirror lid in its closed state (see Figs 1 & 5B). An area of the mirror lid is the same as an area of the base unit (see Fig 3). DeLaforcade discloses that half of a snap fastener can be positioned on an externally facing surface of the half lid and the other half of the snap fastener can be positioned on an externally facing surface of the mirror lid and further indicates that any fastener known in the art can be used instead of a snap fastener [0026-0027]. 
DeLaforcade discloses the invention essentially as claimed except for the half lid having an area half of an area of the base unit and the fastener comprising a string closure including two studs with flanges for receiving a winding cord and secured to the lids by hollow metallic rivets. 
Levine, however, discloses a fastener for closing hinged packages with the fastener including a first stud (32) attached to an externally facing surface of the package, the first stud having a first flange (see Fig 3) with a cord (34) attached thereto (see Fig 3) and a second stud (30) having a second flange (see Fig 2) for receiving the cord (Col 2, 1-15) and the flanges are secured to the package by hollow metal rivets (Col 1, 24-35 & Col 2, 47-Col 3, 9) for maintaining the package in its closed state. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the package of DeLaforcade by providing the fastener as the string and button fastener disclosed by Levine since DeLaforcade explicitly states that any removable fasteners can be used as a substitute for the snap fastener and the fastener of Levine is also reusable like a snap fastener. 
Modified DeLaforcade discloses the invention essentially as claimed except for the half lid having an area half of an area of the base unit. However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of modified DeLaforcade by providing the half lid with an area half the size of the base unit, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). In the instant case, the device appears to work equally well regardless of the area of the half-lid with respect to the base unit. 	
Claims 3 and 4: modified DeLaforcade discloses the invention essentially as claimed except for specific diameters of the flanges of the first and second studs. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the flanges of modified DeLaforcade to have a diameter of 10-25mm, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). The office also notes that applicant’s own disclosure states that these dimensions are “optional” [0014] and not critical in any way. 
Claims 5-6: modified DeLaforcade discloses the invention of claim 1 and DeLaforcade further discloses the half lid and the mirror lid can each be provided with magnets [0027] to assist in retaining the package in a closed state [0026-0027] and magnets are “sheets of ferrous metal” so by disclosing the half lid and mirror lid each having a magnet, DeLaforcade discloses the mirror lid including a “ferrous sheet of metal magnetically attracted to the magnet in the half lid” as claimed. 
Claim 7: modified DeLaforcade discloses the invention of claim 1 and DeLaforcade further discloses an inside surface of the mirror lid (102) is provided with a mirror (120) and a surrounding margin around the mirror to retain the mirror [0058] to the mirror lid (see Figs 3 & 5B), and the mirror lid has an area including the mirror and surrounding margin that is substantially the same area as that of the base unit (see Figs 1 & 3). Modified DeLaforcade discloses the invention essentially as claimed except for a thickness of the mirror lid being less than 4 mm. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of modified DeLaforcade by providing the mirror lid with a thickness of less than 4mm, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). The office also notes that applicant’s own disclosure states that this dimension is “optional” [0036] and not critical in any way.
Claim 8: modified DeLaforcade discloses the invention essentially as claimed except for the half lid being disposed about 4mm above the tray. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the package of modified DeLaforcade to have the half lid disposed about 4mm above the tray, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). The office also notes that applicant’s own disclosure states that these dimensions are “optional” [0019] and not critical in any way. 
Claim 9: modified DeLaforcade discloses the invention of claim 1 and DeLaforcade further discloses the thickness of the mirror lid to serve as an edge buffer for maintaining the mirror lid at an angle relative to a plane formed by the vertical rear sidewall of the tray at 45-85 degrees (see Fig 3 and measure in the counterclockwise direction). When opening the device, the mirror lid can form an angle within 45-85 degrees relative to a plane of the tray thereby meeting the claim limitations. 
Claim 10: modified DeLaforcade discloses the invention of claim 1 and DeLaforcade further discloses the base unit to have an elongate length along the first elongate side and the second elongate side and a lateral width, with this lateral width measured orthogonally to the first elongate side and the second elongate side. Modified DeLaforcade discloses the invention essentially as claimed except for the first and second elongate sides having lengths ranging from 12-20cm and the width ranged from 8-12cm. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the package of modified DeLaforcade to have the first and second elongate sides having lengths ranging from 12-20cm and the width ranged from 8-12cm, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). The office also notes that applicant’s own disclosure states that these dimensions are “optional” [0021] and not critical in any way.  
Claim 11: modified DeLaforcade discloses the invention essentially as claimed except for the package having a total thickness of 1.5-3cm. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the package of modified DeLaforcade to have the package having a total thickness of 1.5-3cm, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). The office also notes that applicant’s own disclosure states that these dimensions are “optional” [0022] and not critical in any way.  
Claim 12: modified DeLaforcade discloses the invention of claim 1 and DeLaforcade further discloses the package can be manufactured from any woven or non-woven material including fibers and even sheet-like materials lacking fibers [0031]. Modified DeLaforcade discloses the invention essentially as claimed except for the package being fabricated from paper or cardboard containing materials. However, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the device of modified DeLaforcade by providing the package of a paper or cardboard because these are known fibrous materials which DeLaforcade indicates are considered for manufacturing the device, and since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. See MPEP 2144.07. The office also notes that applicant’s disclosure indicates this material choice is “optional” [0023] and not critical to the invention. 
Claims 13-14: modified DeLaforcade discloses the invention of claim 1 and DeLaforcade further discloses the entire device can be made of a polyethylene or polyurethane foam covered in lycra [0052] and lycra is a “wipe clean surface coating”. The device can also be printed on [0031] so it is a “finish onto which graphical images are printed” as best understood. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 10/20/21 have been considered but are moot because a new grounds of rejection for the amended claims has been presented above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Thursday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772